DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 19 May 2021.  In view of this communication and the amendment concurrently filed, claims 1-4, 6-8, and 11-15 are now pending in the application, with claims 11-15 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 13 September 2021, have been fully considered and are persuasive.
The Applicant’s argument (page 6 of the Remarks) states that claim 1 has been amended to recite that the three cooling jackets are “all connected to one pump and heat sinking source”, and that this limitation is not disclosed by any of the previously applied references.  While this argument is persuasive because the previously applied references do not disclose, at least in sufficient detail, the external cooling circuit, new grounds of rejection have been made incorporating the Salter reference.  Additionally, amending claim 1 to include a “pump” has now rendered claims 3 and 7 indefinite as those claims also recite “a pump”, and it is unclear whether these terms refer to the same or different elements.  
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-4 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “a pump” in line 1.  Claim 1, on which claim 3 depends, has previously recited the cooling jackets connected to “one pump”.  Thus, it is unclear whether the limitation in claim 3 refers to the same pump or an additional pump.  The pump recited in claim 3 has been interpreted, in the prior art rejections that follow, as referring to the same pump recited in claim 1.  It is suggested that claim 3 be amended to recite “the pump” in order to clarify this issue.
Claim 3 also recites the limitation “the cooling jacket” in line 2.  Claim 1, on which claim 3 depends, has previously recited three separate cooling jackets.  Thus, it is unclear which of the cooling jackets is being referred to in claim 3.  This limitation in claim 3 has been interpreted as meaning that “the cooling jackets” are all connected to the pump, and it is suggested that claim 3 be amended accordingly to overcome this ground of rejection.
Claim 4 recites multiple instances of the limitation “the cooling jacket” in lines 2, 4, and 5.  Claim 1, on which claim 4 depends, has previously recited three separate cooling jackets.  Thus, it is unclear which of the cooling jackets is being referred to in claim 4.  These limitations in claim 4 has been interpreted as referring to the first and second of “the cooling jackets”, and it is suggested that claim 4 be amended accordingly to overcome this ground of rejection.
Claim 7 recites the limitation “a pump” in line 1.  Claim 1, on which claim 7 depends, has previously recited the cooling jackets connected to “one pump”.  Thus, it is unclear whether the limitation in claim 7 refers to the same pump or an additional pump.  The pump recited in claim 7 has been interpreted, in the prior art rejections that follow, as referring to the same pump recited in claim 1.  It is suggested that claim 7 be amended to recite “the pump” in order to clarify this issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhaegen (US 2007/0035187 A1), hereinafter referred to as “Verhaegen”, in view of Glennon et al. (US 4,598,223), hereinafter referred to as “Glennon”, and Salter et al. (US 2016/0301286 A1), hereinafter referred to as “Salter”.
Regarding claim 1, Verhaegen discloses a cooling arrangement [6] for an electrical machine (fig. 1-5; ¶ 0039-0041) comprising: 
a stator [1] including a stack [4] defining a rotation axis and windings [25-27] in the stack [4] extending parallel to the rotation axis and forming end windings [27] where the windings [25-27] wrap around opposing axial ends of the stack [4] (fig. 1-5; ¶ 0049-0050); 
a rotor [2] radially inward from the stator [1], configured to rotate about the rotation axis relative to the stator [1] (fig. 2-3; ¶ 0039); and 

    PNG
    media_image1.png
    568
    779
    media_image1.png
    Greyscale

an annular cooling jacket [8] radially outward from the end windings [27] at one axial end of the stack [4], wherein the cooling jacket [8] is configured to circulate cooling fluid in an internal flow passage [16-19] therein in a circumferential direction to carry heat away from the end windings [27] (fig. 5; ¶ 0046, 0055-0056), wherein the cooling jacket [8] is a first cooling jacket [8] at a first axial end of the stack [4] and further comprising: 
a second annular cooling jacket [9] radially outward from the end windings [27] at a second axial end of the stack [4] opposite the first axial end, wherein the second cooling jacket [9] is configured to circulate cooling fluid in an internal flow therein in a circumferential direction to carry heat away from the end windings [27] (fig. 5; ¶ 0046, 0055-0056), wherein the first and second annular cooling jackets [8/9] each only have one circumferential cooling channel therein (fig. 1-5; ¶ 0046-0047; each cooling jacket has a single channel surrounded by walls 16-19). 
Verhaegen does not disclose a third annular cooling jacket axially between the first and second cooling jackets [8/9], radially outward from the stack [4], or that the first, second, and third cooling jackets are all connected to one pump and heat sinking source.
Glennon discloses an electrical machine comprising a stator stack [12] surrounded by first and second cooling jackets [30/32] (fig. 1; col. 3, lines 13-39), further comprising a third annular cooling jacket [22] axially between the first and second cooling jackets [30/32], radially outward from the stack [12] (fig. 1; col. 3, lines 20-29), wherein the third cooling jacket [22] includes a plurality of circumferential channels [24] configured to circulate cooling fluid therethrough for cooling the stack [12] (fig. 1; col. 3, lines 20-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cooling arrangement of Torii having a third cooling jacket as taught by Glennon, in order to provide back iron cooling directly to the stator stack (col. 3, lines 27-29) as doing so would have been known to improve cooling and efficiency of the electrical machine.

    PNG
    media_image2.png
    786
    481
    media_image2.png
    Greyscale

Verhaegen, as modified by Glennon, still does not disclose that the first, second, and third cooling jackets are all connected to one pump and heat sinking source.
Salter discloses a cooling arrangement for an electrical machine comprising a stator [12] having three cooling jackets [64A,64B,36] (fig. 1-6, 8; ¶ 0051-0052, 0054, 0061), wherein the first [64A], second [64B], and third [36] cooling jackets are all connected to one pump [72] and heat sinking source [74] (fig. 8; ¶ 0059-0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cooling arrangement of Verhaegen, as modified by Glennon, having all of the cooling jackets connected to a single pump and heat sinking source as taught by Salter, in order to provide the coolant flow and heat removal necessary for the cooling arrangement to operate, while allowing for additional external cooling circuits to be added if deemed necessary for redundancy purposes (¶ 0061 of Salter).

    PNG
    media_image3.png
    573
    845
    media_image3.png
    Greyscale

Regarding claim 3, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above, wherein Salter further discloses the pump [72] connected to the cooling jackets [64A,64B,36] to drive flow of cooling fluid therethrough (fig. 8; ¶ 0061).
Regarding claim 7, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above, wherein Salter further discloses the pump [72] connected to the second cooling jacket [64B] to drive flow of cooling fluid therethrough (fig. 8; ¶ 0061).
Claim(s) 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhaegen, Glennon, and Salter as applied to claim 1 above, and further in view of Torii et al. (JP 2003-274605 A), hereinafter referred to as “Torii”.
Regarding claim 2, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose that the annular cooling jacket [8] includes a plurality of circumferentially spaced apart fins extending inward from an inner annular wall [17] thereof.
Torii discloses a cooling arrangement for an electrical machine (fig. 1; ¶ 0019) comprising a stator [4/5] including a stack [4] defining a rotation axis and end windings [15] that wrap around opposing axial ends of the stack [4] (fig. 1; ¶ 0019, 0023); 

    PNG
    media_image4.png
    458
    646
    media_image4.png
    Greyscale

an annular cooling jacket [21/23] radially outward from the end windings [15] at one axial end of the stack [4], wherein the cooling jacket [23] is configured to circulate cooling fluid in an internal flow passage [23] therein in a circumferential direction to carry heat away from the end windings [15] (fig. 1; ¶ 0029-0031); 
wherein the annular cooling jacket [21/23] includes a plurality of circumferentially spaced apart fins [24] extending inward from an inner annular wall thereof (fig. 1; ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the annular cooling jackets of Verhaegen having fins as taught by Torii, in order to increase the contact surface area between the cooling jackets and the cooling fluid thereby increasing the heat transfer between them.
Regarding claim 4, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose fan features on an axial end of the rotor [2], radially inward from the end windings [27] and cooling jacket [8], wherein the fan features are positioned to drive a flow of cooling air radially outward through the end windings [27] to remove heat from the end windings [27], and on to the cooling jacket [8] to dump the heat from the end windings [27] into the cooling fluid within the cooling jacket [8].
Torii further discloses fan features [8] on an axial end of the rotor [6], radially inward from the end windings [15] and cooling jackets [21/23], wherein the fan features [8] are positioned to drive a flow of cooling air [arrows] radially outward through the end windings [15] to remove heat from the end windings [15], and on to the cooling jackets [21/23] to dump the heat from the end windings [15] into the cooling fluid within the cooling jackets [21/23] (fig. 1; ¶ 0019, 0024, 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Verhaegen having fan features as taught by Torii, in order to provide additional coolant flow and cooling to the end plate of the electrical machine thereby improving cooling of any bearings and electronic components mounted thereon (¶ 0033-0034 of Torii).
Regarding claim 6, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose that the second cooling jacket [9] includes a plurality of circumferentially spaced apart fins extending inward from an inner annular wall [17] thereof.
Torii further discloses that the second cooling jacket [21a/23a] includes a plurality of circumferentially spaced apart fins [24a] extending inward from an inner annular wall thereof (fig. 1; ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the annular cooling jackets of Verhaegen having fins as taught by Torii, in order to increase the contact surface area between the cooling jackets and the cooling fluid thereby increasing the heat transfer between them.
Regarding claim 8, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose fan features on an axial end of the rotor [2], radially inward from the end windings [27] and second cooling jacket [9], wherein the fan features are positioned to drive a flow of cooling air radially outward through the end windings [27] to remove heat from the end windings [27], and on to the second cooling jacket [9] to dump the heat from the end windings [27] into the cooling fluid within the second cooling jacket [9].
Torii further discloses fan features [8a] on an axial end of the rotor [6], radially inward from the end windings [15] and second cooling jacket [21a/23a], wherein the fan features [8a] are positioned to drive a flow of cooling air radially outward through the end windings [15] to remove heat from the end windings [15], and on to the second cooling jacket [21a/23a] to dump the heat from the end windings [15] into the cooling fluid within the second cooling jacket [21a/23a] (fig. 1; ¶ 0019, 0024, 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Verhaegen having fan features as taught by Torii, in order to provide additional coolant flow and cooling to the end plate of the electrical machine thereby improving cooling of any bearings and electronic components mounted thereon (¶ 0033-0034 of Torii).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Pal (US 2013/0076169 A1) discloses an electrical machine comprising a stator with a cooling jacket disposed circumferentially around the core thereof.
Adra (US 2006/0043801 A1) discloses an electrical machine comprising a stator with a cooling jacket disposed circumferentially around the core thereof, and including annular cooling jackets at each axial end radially outward from the end windings of the stator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834